Citation Nr: 0000001	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  93-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative residuals of a low back disorder for the period 
from September 16, 1991 to the present and to a rating in 
excess of 20 percent for the period prior to September 16, 
1991. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the veteran's rating for post-
operative residuals of a low back disorder from 20 to 10 
percent, effective from October 1, 1989.  The veteran 
appealed the reduction and, during the course of his appeal, 
by rating action dated in May 1992, the RO reinstated his 20 
percent rating, effective from October 1, 1989.  The veteran 
thereafter expressed his desire to continue his appeal, 
contending that he was entitled to a rating in excess of 20 
percent.  By rating action in September 1998, the RO granted 
a 40 percent rating for the veteran's post-operative 
residuals of a low back disorder, effective from September 
16, 1991.  The veteran has continued his appeal.

A hearing was held in August 1993 at the VA Central Office in 
Washington, D.C. before a Member of the Board.  In October 
1999 another hearing was held at the VA Central Office in 
Washington, D.C., before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  
At the hearing in October 1999 the veteran claimed service 
connection for a right knee disorder, as secondary to the 
service-connected low back disorder, service connection for a 
left knee disorder, as secondary to the service-connected low 
back disorder, and entitlement to a total disability rating 
due to service-connected disabilities.  As these claims have 
not yet been addressed by the RO, they are referred to the RO 
for appropriate action.

This case was previously before the Board in August 1995 and 
in October 1996 and was remanded to the RO for further 
development.  The Board finds that for reasons set forth 
below, this matter must be remanded again for additional 
development.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

As noted above, this matter was remanded to the RO in October 
1996 for further evidentiary development.  The veteran 
subsequently underwent a VA neurological examination on 
December 26, 1999 and a VA orthopedic examination on December 
9, 1996.  Range of motion testing showed that forward flexion 
was to 95 degrees in the hips, and the lumbosacral junction 
was noted to be immobile.  Extension was to 0 degrees, left 
and right lateral flexion was to 5 degrees, and rotation to 
the left and the right was to 0 degrees.  The examiner noted 
no objective evidence of pain on motion and indicated that 
the veteran refused to move.  It was also noted that although 
the veteran complained of low back pain, there was no 
evidence of excess fatigability or evidence of motor 
weakness.  On neurological examination, it was noted that he 
had mild symmetrical decrease of ankle jerks and the 
diagnoses included low back pain without evidence of 
significant radicular involvement.  The record reflects that 
since the VA examinations in 1996, there is additional 
evidence of record that conflicts with findings made in 1996.  

In a report dated in September 1998 John A. Williamson, M.D. 
indicated that the veteran complained of pain and stiffness 
in his back, fatigability, and lack of endurance.  He had 
flare-ups twice a week and had functional impairment due to 
flare-ups.  It was noted that he could flex forward to 80 
degrees, extend to 20 degrees, right bend to 40 degrees, left 
bend to 20 degrees, right rotation to 45 degrees, and left 
rotation to 20 degrees.  Motion was noted to be painful at 
the end points.  There was no evidence of spasm or weakness 
in the lumbar muscles.    

A private treatment record from Brian D. Buchanan, M.D. dated 
in February 1999 showed that the veteran reported that he 
continued "to have some back pain that limits his 
activities".  

In October 1999 the veteran testified before the undersigned 
Member of the Board.  He essentially testified that his 
current low back symptoms were worse than what was noted on 
VA examination in 1996.  He claimed he had daily low back 
pain and neurological symptoms, including pain radiating to 
his hip and leg.  He complained of numbness and tingling in 
the left leg.  He wore a back brace all the time, except when 
he went to bed.  He reported having spasms, sometimes twice a 
day, and sometimes 2 or 3 times per week, and claimed that at 
those times he was basically incapacitated.  He no longer 
took physical therapy because it was reportedly exacerbating 
his condition.  He had not worked for 15 years and claimed he 
was unable to work due to his service-connected back 
disability.  He testified that due to his service-connected 
low back disorder, the muscles in his left leg were getting 
weak, causing him to drag the left leg and sometimes stumble.  

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, VA orthopedic and 
neurology examinations should be scheduled to evaluate the 
current severity of the veteran's service-connected low back 
disorder.

The RO's attention is again directed to the Court's decision 
in the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 
4.45 (1998).  It was specified that the medical examiner 
should be asked to determine the extent of functional 
disability due to pain and determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination, and such determinations, if feasible, should 
be expressed in terms of the degree of additional range-of-
motion loss or ankylosis due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 38 
C.F.R. § 4.14 (1998) (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Additionally, in October 1999 the veteran testified that he 
received all of his treatment at the "VA Hospital in 
Hampton", and received no treatment from private doctors.  
There are various treatment records in the claims folder from 
the Hampton VA medical center (VAMC), dated only from 1989 to 
September 1998.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete and current treatment 
records from the Hampton VAMC.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back disorder since December 
1996.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
and current treatment records from the 
Hampton VAMC.  

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected low 
back disorder.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If this 
is not feasible, then the examiner should 
so indicate.  The examiners should 
indicate whether the veteran has 
intervertebral disc syndrome and, if so, 
the severity of the syndrome, as well as 
the frequency of attacks, and indicate 
whether the condition is manifested by 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc(s).  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


